Case 1:19-cv-07131-ALC Document 1-1 Filed 07/30/19 Page 1 of 2




 (;+,%,7$
                 Case 1:19-cv-07131-ALC Document 1-1 Filed 07/30/19 Page 2 of 2
       NYSCEF                            Document List
       New York County Supreme Court    Index # 156936/2019       Created on:07/30/2019 10:52 AM

Case Caption:   Andrea Tantaros v. Fox News Channel, LLC et al
Judge Name:     David B Cohen
Doc#     Document Type/Information                             Status      Date Received   Filed By
1        PETITION - *Corrected*                                Processed   07/17/2019      Askin, J.

2        EXHIBIT(S)                                            Processed   07/15/2019      Askin, J.
         Exhibit to Petition
3        MEMORANDUM OF LAW - *Corrected*                       Processed   07/17/2019      Askin, J.

4        EXHIBIT(S)                                            Processed   07/15/2019      Askin, J.
         Exhibit to Memorandum of Law (Slip Opinion)
5        EXHIBIT(S)                                            Processed   07/15/2019      Askin, J.
         Exhibit to Memorandum of Law (clause)
6        EXHIBIT(S)                                            Processed   07/15/2019      Askin, J.
         Exhibit to Memorandum (order)
7        EXHIBIT(S)                                            Processed   07/15/2019      Askin, J.
         Exhibit to Memorandum (letter to panel)
8        AFFIDAVIT OR AFFIRMATION IN SUPPORT -                 Processed   07/17/2019      Askin, J.
         *Corrected*

9        NOTICE OF APPEARANCE (PRE RJI)                        Processed   07/15/2019      Askin, J.

10       AFFIDAVIT                                             Processed   07/15/2019      Askin, J.
         Affidavit in support of proposed Pro Hac Vice Order
11       ORDER ( PROPOSED )                                    Processed   07/15/2019      Askin, J.

12       ORDER TO SHOW CAUSE ( PROPOSED ) -                    Processed   07/17/2019      Askin, J.
         *Corrected*

13       RJI -RE: ORDER TO SHOW CAUSE                          Processed   07/15/2019      Askin, J.

14                                                             Deleted

15       ORDER TO SHOW CAUSE ( PROPOSED ) -                    Processed   07/19/2019      Askin, J.
         *Corrected*

16       MEMORANDUM OF LAW - REQUEST TO SEAL                   Processed   07/17/2019      Askin, J.

17       AFFIDAVIT/AFFIRMATION - REQUEST TO SEAL               Processed   07/17/2019      Askin, J.
         Exhibit 1 to Memorandum of Law/Motion to Seal
18       EXHIBIT(S) - REQUEST TO SEAL                          Processed   07/17/2019      Askin, J.
         Exhibit to Affidavit re: clauses
19       REQUEST FOR RESTRICTED STATUS                         Processed   07/17/2019      Askin, J.
         filed under proper document type
20       AFFIRMATION/AFFIDAVIT OF SERVICE                      Processed   07/29/2019      Askin, J.




                                                                                                Page 1 of 1
